Citation Nr: 1411207	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-38 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include as secondary to service connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Little Rock, Arkansas.  The matter was Remanded by the Board in June 2010 for additional development.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic low back disability is not shown in service, arthritis of the spine was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative joint and disc disease of the lumbar spine is related to his active service or was caused or aggravated by his service connected pes planus.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by military service, and is not related to his service-connected pes planus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303,3.307, 3.309, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2008.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this regard, the Veteran's service treatment records (STRs) as well as his VA and private treatment records are associated with the claims file.  

VA examinations specifically addressing the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to pes planus, have been provided in March 2008 and July 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

Direct Service Connection

The Veteran contends that his current back disability is related to his service, specifically an injury to his back which he incurred when he fell off of a mountain while stationed at Fort Leonard Wood.

With respect to the first element of Shedden, the Veteran was diagnosed with degenerative disc disease in March 2008 during his VA examination.    

Turning to the second element of Shedden, the Veteran has consistently asserted, through statements in his VA examinations, personal statements in support of his claim and lay statements of others, that he fell from a mountain in Fort Leonard Wood in March 1954.  However, service treatment records are silent for any diagnosis, complaint or finding pertaining to the Veteran's low back, or documenting the fall that the Veteran recalls.  On separation examination in October 1956 the Veteran's spine and lower extremities were marked by the examiner as normal.  In short, a chronic disorder of the low back is not shown.

In October 2007 the Veteran submitted lay statements in support of his claim.  One such lay statement was submitted by Reverend R.A.M., who stated that he had known the Veteran for approximately forty three years, and that as the pastor of the Veteran's church, he had been closely associated with him.  R.A.M. noted that the Veteran told him that he was training in 1954 at Fort Leonard Wood in sleet and snow, and that he had an accident where he slid off a mountain cliff and was injured.  R.A.M. further reported that according to the Veteran, he had to use crutches from March through June of that year as a result of his fall, and that his back and legs were swollen for months.  R.A.M. also stated that throughout the years of knowing the Veteran he has heard him complain about his back pain, and that his ability to perform his daily activities in employment and recreation had been affected.  

The Board notes that the Veteran's available service treatment records do not document any occurrence of or treatment for a back injury.  However, the Veteran is competent to attest to experiencing an injury to his back.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of an in-service back injury.  He has also been consistent in his statements regarding his in-service fall. The lay statement provided by R.A.M. further reflect that the Veteran has provided a long-standing personal history of suffering an in-service injury to his back.  Evidence of an in-service injury is arguably met, and Shedden element (2) is satisfied.

It is the final element of Shedden where the Veteran's claim fails.  Specifically, in March 2008 the Veteran was afforded a VA examination.  The Veteran again indicated that he injured his back while in service in 1954 when he fell off of a mountain.  He conceded that he was never seen for this injury in service and stated that since that time he has had back pain and stiffness, for which he takes pain pills.  He stated that he pain was in the low back and was 6 to 8 on a scale of 10.  X-rays of the Veteran's lumbar spine showed very severe spondylosis throughout with worsening degenerative disk disease, particularly at 4-5 and 3-4. The examiner commented that the Veteran was stiff, and although he could bend, that he could not really twist or tilt.  

After examination of the Veteran and consideration of his medical history, the examiner concluded in his rationale that the Veteran's low back disability was not caused by any trauma.  The examiner's rationale was based on his finding that the Veteran's low back disability was due to the natural progression of age.  There is no competent medical opinion to the contrary.  Thus, as there is no nexus between the Veteran's 1954 fall, which is considered a trauma, and his current low back disability, service connection for low back disability on a direct basis must be denied.  

Presumptive Service Connection

Regarding the Veteran's possible presumptive service connection, there is no documented evidence of record indicating that he was diagnosed with degenerative disc disease of the lumbar spine prior to a March 2008 X-ray report, let alone within one year of his separation from service.  That diagnosis was made more than 50 years following the Veteran's separation from active service.  There is also a lack of medical evidence of symptoms until many years following service, continuity of symptomology in not shown.

Consideration has been given to the Veteran's assertion that he has experienced low back pain since his in-service injury.  The statement from R.A.M. attempts to corroborate that history.  The Board also recognizes that the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 40 years after service.  Reference is also made to the findings of the VA examiner that explicitly related the Veteran's back problems to a progression of age, which would include a work history as a manual laborer (working on a fish farm and then as a rice dryer).  The Board also notes that the earlier records referencing the Veteran's complaints of low back pain made no reference to his military service.  Coupled with aforementioned lack of documented treatment for complaints of back for several, the Veteran's claimed history of low back pain since service not credible.

Neither presumptive service connection or service connection based on continuity of symptomatology is applicable in this case.  



Secondary Service Connection

Turning now to secondary service connection, in August 2007 the Veteran claimed that his low back injury was due to his service connected pes planus.  

The Veteran meets the first element of the Wallin test; as stated above, he was diagnosed with degenerative disc disease in March 2008.  

Additionally, the Veteran was service connected for bilateral pes planus in April 1986, and therefore meets the second element of Wallin.  

It is the third element of the Wallin test where the Veteran's claim fails.  As discussed above, the Veteran was afforded a VA examination in March 2008.  After examination of the Veteran and consideration of his medical history, the VA examiner opined that the Veteran's current back disability was not caused by his pes planus.  His rationale was based on the finding that the Veteran's back disability is age related.

Moreover, in July 2010 the Veteran was afforded another VA examination; at that examination the same examiner who examined the Veteran in March 2008 reviewed the Veteran's claims file and examined the Veteran again to determine the etiology of his back disability.  The Veteran reiterated that he hurt his back when he fell off of a mountain.  He reported that he now rates his pain at a 9-10, and stated that the pain was constant.  The Veteran reported to the examiner that he worked at a fish farm and then 20 years at a rice dryer and had worked until two years ago.  He did not use any braces or supports, and had no external support for walking.  He did not have any surgery performed on his back.  The examiner took note of the Veteran's 2006 Magnetic Resonance Imaging Scan (MRI), which revealed advanced multilevel lumbar degenerative disc disease and facet disease.  Additionally, the examiner noted the X-rays taken at the March 2008 VA examination, which revealed degenerative disc disease.  The X-ray report noted that the changes still appeared to be chronic.  

The examiner thereafter opined that the Veteran's pes planus has not served as an aggravating factor for his diagnosed back disability.  He stated that his feet had not resulted in a worsening of the underlying condition.  Therefore, based upon the Veteran's two VA examinations, his low back disability was not caused or permanently aggravated by his pes planus.  

The Board notes that the Veteran submitted a September 2007 private opinion from Dr. D.L.C. which stated that in his opinion the Veteran's pes planus "contributed greatly" to his low back disability.  Dr. D.L.C. stated that he had been treating the Veteran intermittently for over seven years.  He noted that because he knew that the Veteran had been wearing arch supports for his feet on and off for the seven year period of treatment, he believed that the Veteran's pes planus was one of the underlying reasons for his back problems, and that such problems with flat feet can be caused by stresses and pressures brought to bear on the feet by the military footwear, physical training, marching and parachute training in-service.  

Although the Veteran submitted a positive private opinion in support of secondary service connection for his back due to his pes planus, it is unclear from the September 2007 opinion whether Dr. D.L.C. was relating the Veteran's back disability to his service connected pes planus.  Further, the doctor failed to provide any substantive rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Thus, the September 2007 opinion is not sufficient to grant service connection for the Veteran's low back disability on a secondary basis.  

Therefore, because the Veteran's low back disability was not caused or aggravated by his pes planus, service connection for the Veteran's low back disability on a secondary basis is not warranted.  38 C.F.R. § 3.310.


	(CONTINUED ON NEXT PAGE)



Other Considerations

Consideration has been given to the Veteran's personal assertion that his low back disability is due to his in-service fall or has been caused or aggravated by his pes planus.  

However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative disc disease is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a radiological studies, physical examinations, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to etiologically link his purported in-service back injury to his current  degenerative disc disease, diagnosed over 30 years post-service or to link that disability to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.




ORDER

Entitlement to service connection for residuals of a back injury, to include as secondary to service connected pes planus is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


